In a negligence action to recover damages for personal injuries, the appeal is from so much of an order of the Supreme Court, Westchester County, dated October 30, 1973, as denied the branches of a motion by plaintiff which were to transfer the action to said court from the County Court, Westchester County, and to increase the ad damnum of the complaint from $10,000 to $50,000. Order reversed insofar as appealed from, with $20 costs and disbursements, and said branches of plaintiff’s motion granted. On the facts presented, there was a sufficient showing to warrant the relief in question. Gulotta, P. J., Martuscello, Shapiro, Christ and Benjamin, JJ., concur.